DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 21, 2020.  These drawings are not acceptable.  Figures 3, 5, and 6 are not supported by the original specification and original drawings filed on April 17, 2020.
In addition, figure 4 has been canceled by applicants.  Accordingly, the drawings are not consecutively numbered. 
Specification
The amendment filed June 21, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the added material associated with newly-submitted figures 3, 5, and 6.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: figure 4 has been canceled.  See page 3 of the specification.  Accordingly, the drawings are not consecutively numbered.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) 1-14 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
As to claim 1, the recitation “the standard device apertures” at line 9 lacks clear antecedent basis, because there is no “standard device apertures” being previously introduced.
As to claim 4, the recitation “the case frame” at line 1 lacks clear antecedent basis, because there is no “case frame” being previously introduced.
As to claim 5, the recitations “the first surface” at line 1, “the second surface” at lines 1-2 lack clear antecedent basis, because there are no “first surface”, “second surface” being previously introduced.
As to claim 7, the recitation “said second case receptacle” at line 3 lacks clear antecedent basis, because there is no “second case receptacle” being previously introduced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison (US 2015/0270734).
As to claim 1, Davison discloses a protective back cover case 100 (see at least figures 1, 5; paragraph [0105]) for a mobile smartphone electronic device 170, the protective case comprising: Embedded integration of Photovoltaic Solar Capture Panels of suitable dimensions (see paragraph [0105]), fully attached and implanted thereto, thus creating a "Solar-powered" mobile smartphone case (see paragraph [0105]); wherein, the protective case seamlessly affixes itself onto the back of the mobile device (see figure 1), facilitating the collection, conversion and subsequent transfer of Solar or Ambient Light Energy, thereby providing the device with full access to a continuously unplugged source of power recharging (see paragraph [0105]); wherein, the protective case also provides a shield layer of prophylactic ingress and water resistant protection to the electronic device (see paragraphs [0054], [0114], [0128]), while simultaneously providing the user with a continuously available additional source of power recharging, when the electronic device is installed into the protective case (see paragraph [0105]); wherein, the standard device apertures are also fully configured to provide full access to all of the existing user interfaces of the mobile electronic device (see paragraphs [0105], [0128], [0130], [0131]); as well as to provide suitable access receptacles to fully retain the alternate capability of charging via a standard external USB and/or 100v electrical power source (see paragraph [0078]).
As to claim 2, Davison discloses the Solar Panels embedded within the case itself, are connected and attached via micro-circuitry, to a Micro-Storage Cell or Micro-Power Repository, for the temporary collection of captured, converted and stored photovoltaic energy (see paragraphs [0060], [0105]).

As to claim 4, Davison discloses that the case frame shall have an embedded on/off Toggle Switch which provides the user with the option to shut down and temporarily discontinue the Solar power supply, to the Qi induction pad. This feature is intended to prevent overcharging, and to maximize the battery life of the mobile smartphone device. The toggle switch embedded within the case frame allows the user to wait until their mobile device battery gets to lower levels, allowing the user to thus initiate the transfer of the photovoltaic source power to the induction layer, at their discretion (see paragraphs [0008], [0041]).
As to claim 5, Davison discloses that the first surface is a front surface of the protective case and the second surface is a back surface of the protective case, providing complementary ingress protection from water and dust (see paragraphs [0054], [0128]); and also, wherein the protective case includes a top raised edge, a left side raised edge, a right side raised edge opposite the left side edge, and a bottom raised edge (see at least figures 1, 6, 8, 9), thereby providing exterior onscreen protection to the mobile electronic device itself, when the electronic device is installed into the protective case (see paragraph [0055], [0128], [0183]).
As to claim 6, Davison discloses that the protective case features ail standard case apertures that also provide full access to all standard device functions, peripherals and external user interfaces typically available, on the mobile electronic device (see paragraphs [0105], [0128], [0130], [0131]); and wherein, access receptacles for fully retaining the alternate capability of charging via ordinary external USB and/or 11Ov electrical peripheral devices, are also proximately located, and remain fully accessible by the user (see paragraph [0078]).

As to claim 8, Davison discloses that Solar-to-Qi power conversion delivery and microcircuitry, wherein the integration of the Qi induction pad will he designed and positioned in full accordance with required, adopted and well-established mobile smartphone manufacturer and wireless industry standards and specifications, in order to fully support and sustain the supplemental recharging activities of the battery for the particular mobile device to which the case is presently attached (see paragraphs [0066], [0079]).
As to claim 9, it is rejected for similar reasons with respect to claim 8 as set forth above.
As to claim 10, Davison discloses that the Solar-to-Qi power conversion delivery and micro-circuitry as indicated above in claim 8, will also be Bluetooth-Discoverable (see paragraph [0086]) and, the protective case itself will be designed with a downloadable Companion Application, thereby providing a user-friendly display of Power Management elements (see paragraphs [0067], [0085]), in order to appropriately track and monitor the Status of the photovoltaic storage, collection, and power transfer that is taking place on the mobile device, in real time (see paragraphs [0084], [0222]).
As to claim 12, Davison discloses that the engagement mechanism of the case itself will ensure a tight and snug fit onto the mobile device, for the contemplated application, by employing generally-accepted mechanical engineering molding standards, including but not necessarily limited to: a snap, a tab, a clip, a magnet, a flexible element, a spring, a twist lock feature, a threaded portion, a friction fit, 
As to claim 13, Davison discloses that the protective case is also adapted via USB and/or Lightning Port Capability, to enable electrical charging to and/or from an external wireless device (see paragraphs [0078], [0139]). 
As to claim 14, Davison discloses that the protective case may also further comprise a spare battery 512 (see figure 4B), for charging an additional externally-connected wireless mobile device (see paragraphs [0100], [0103], [0107]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davison (US 2015/0270734).
As to claim 11, Davison discloses a Simple LED Meter Display, thereby providing a quick 'at-a-glance' view, of available Solar Recharging capability, in order to further assist, track and monitor the Status of the photovoltaic storage, collection, and power transfer that is taking place on the mobile device, in real time (see paragraphs [0167], [0222]).  Davison fails to disclose that the Simple LED Meter Display is featured by the back cover of the protective case.  The examiner, however, takes Official Notice that providing a Simple LED Meter Display on a back cover of a protective case is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Davison, such that the Simple LED Meter Display is featured by the back cover of the protective case, in order to allow the user to easily view the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armstrong (US 2014/0168866); Altaras (US 2019/0182376); Wojcik (US 2016/0119013); Bullen (US 2010/0154887); Adams (US 2017/0149270); and In (US 2020/0220569) disclose photovoltaic protective cases.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646